DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 7, 9-14, 16, and 22-33 are pending.  Claims 7, 12-14, 16, and 27-31 are withdrawn.  Claims 9-11, 22-26, and 32-33 are presently considered.

Election/Restrictions
	In the revised response to the Election/Restriction requirement filed 7/18/2022, Applicant identified that they wanted “to shift the elected species to the nucleotide sequence of SEQ ID NO: 2 pursuant to Applicant’s election of Group II” (see, e.g., Reply filed 8/19/2022 at 1-2).  This has been permitted.
Applicant’s election without traverse of Group II (original claims 9-11, 16, 22-26, and 32-33, drawn to “products comprising polynucleotides”) and the nucleotide species of SEQ ID NO: 2 in the reply filed on 8/19/2022 is acknowledged.
The originally elected species of “viral vector” or “expression construct” was identified as SEQ ID NO: 2.  Instant SEQ ID NO: 2 has the following 303-mer sequence:
cgcaagaagcgccgccagcgccgccgccagtcggcagccaagccaggcctgcactttatagaccagcaccgggctgcgcttatcgcgagggtcacaaacgttgagtggctgctggatgctctgtacgggaaggtcctgacggatgagcagtaccaggcagtgcgggccgagcccaccaacccaagcaagatgcggaagctcttcagtttcacaccagcctggaactggacctgcaaggacttgctcctccaggccctaagggagtcccagtcctacctggtggaggacctggagcggagctga
Instant SEQ ID NO: 2 is understood to encode the 100-mer polypeptide of instant SEQ ID NO: 1
RKKRRQRRRQSAAKPGLHFIDQHRAALIARVTNVEWLLDALYGKVLTDEQYQAVRAEPTNPSKMRKLFSFTPAWNWTCKDLLLQALRESQSYLVEDLERS
Notably, SEQ ID NO: 2 lacks a “secretion signal peptide” and is not actually a “viral vector”.  Accordingly, the originally elected species of SEQ ID NO: 2, in view of Group II, is understood to be a subgenus of obvious variants, differing by some patentably indistinct “secretion signal peptide” and “viral vector”.  Accordingly, the originally elected grouping of patentably indistinct species is understood to read upon claims 9-11, 22-26, and 32-33.  No device was actually identified and therefore claim 16 is understood to be directed to a non-elected species. Claims 10 and 23-26 are understood to recite obvious variants of viral vectors.
	Following an extensive search and examination, the originally elected subgenus of patentably indistinct viral vectors was deemed obvious in view of the prior art as applied below.  Therefore, per MPEP § 803.02, claims directed to non-elected species are withdrawn.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.
Claims 7 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.
Per MPEP § 803.02(III)(A), unless otherwise explicitly identified, examination has not been extended to other non-elected species at this time.  However, during search and examination of the non-elected species identified above, art pertinent to additional non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution.
Accordingly, claims 9-11, 22-26, and 32-33 are presently rejected.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e), 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/776,076 (11 November 2013), and Application No. 14/775,289 (11 September 2015) each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Claims 9, 23, and 32 do not literally appear in either Pro’076 or App’289.  
The term “TatCARD” at instant claim 9 and 32 was amended in the supplemental amendment filed 8/20/2021, in a manner altering the meaning of TatCARD from being synonymous with instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2 (see, e.g., Spec. filed 8/20/2021 at Figure 2, original claim 2, SEQ ID NO: 1, page 2 at lines 17-21), to a novel subgenus of unknown metes and bounds.  For example, the “CARD” portion of “TatCARD” may now be a circular or branched sequence comprising non-standard amino acid analogs (see, e.g., Spec. filed 8/20/2021 at 13 at lines 5-10, noting that “polypeptide” is defined broadly to include linear, branched, and cyclic peptides containing non-standard “amino acid analogs” at 9 at lines 10-20; see also id. at 10-11 at bridging ¶).  No equivalent or synonymous disclosure of such a highly varied subgenus is supported by either Pro’076 or App’289.
Claim 23 recites “an alphavirus vector, a vaccinia virus vector, a papillomavirus vector, or a baculoviral vector”, which does not appear in Pro’076.
Accordingly, Pro’076 or App’289 do not provide literal support for the amended claim scope filed 8/20/2021.
Lack of Implicit or Inherent Support
Therefore, in the absence of literal support for the pending claim scope, the relevant issue is whether or not App’950 provided inherent or implicit support commensurate in scope with the pending claims.  
The term “TatCARD” is used in Pro’076 to refer to instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2 (see, e.g., Pro’076 at Fig. 2, 7 at lines 3-7).  Therefore, Pro’076 provides no implicit or inherent support for the usage of “TatCARD” to refer to any structure other than instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2.
The term “TatCARD” is used in App’289 to refer to instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2 (see, e.g., App’289 at Spec. filed 9/11/2015 at Fig. 2, 2 at lines7-11, SEQ ID NOs: 1-2).  Therefore, Pro’289 provides no implicit or inherent support for the usage of “TatCARD” to refer to any structure other than instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2.
Pro’076 is silent regarding “an alphavirus vector, a vaccinia virus vector, a papillomavirus vector, or a baculoviral vector”, and silence would not reasonably provide implicit or inherent support for these specific vectors.
Conclusion
Claims 9 and 32 are representative of the pending claim scope.
Accordingly, none of the instantly examined claims are supported by the parent application under 35 U.S.C. 112(a), and therefore the effective filing date is the filing date of the instant Application (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
Accordingly, priority to Application No. 61/776,076 (11 November 2013), and Application No. 14/775,289 (11 September 2015) is denied for all instantly examined claims, which have been accorded a priority date of 3/17/2021, which corresponds to the filing date of Application No. 17/204,627.

Information Disclosure Statement
The IDS filed on 7/18/2022; 7/18/2022; 8/20/2021; and 8/20/2021 are acknowledged and presently considered.
Applicant is advised that in view of the denial of priority above, that all poster sessions, talks, presentations, and publications pertaining to viral vector delivery systems involving secretable fusion proteins, Tat-fusion proteins, or CARD domains published by any Inventor is material to patentability. For example, a legible copy of the actual poster utilized in the Abstract C0153 in 2013 is material to patentability and should be placed on record. 


Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 9 is representative of the pending claim scope, and presently recites:
9. (Currently Amended) A viral vector comprising an expression construct comprising: (a) a nucleotide sequence encoding a TatCARD fusion protein comprising a cell-penetrating peptide derived from the HIV Tat protein (Tat) and a Caspase Activation and Recruitment Domain (CARD) and (b) a nucleotide sequence encoding a secretion signal peptide.
The applicable claim interpretation has been set forth and discussed below.
The preamble phrase “[a] viral vector comprising an expression construct” is understood to be a positive recitation of structural components enumerated in the body of instant claim 9, and is therefore fully satisfied by any polynucleotide sequence comprising the enumerated components set forth in the body of instant claim 9 that is reasonably deemed a “viral vector”.  If this is incorrect, Applicant should clearly identify all additional components present.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising'  is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The term “TatCARD fusion protein” is not a defined term in the instant application or an art-recognized term.  Accordingly, the term has been interpreted to literally be any sequence “comprising a cell-penetrating peptide derived from the HIV tat protein (Tat) and a Caspase Activation and Recruitment Domain (CARD)”.  The term has been rejected under 35 USC § 112(b) as indefinite below. For purposes of applying prior art, instant SEQ ID NO: 2 is understood to encode instant SEQ ID NO: 1, which is understood to satisfy the requirements of a “TatCARD fusion protein”.  
The term “a cell-penetrating peptide derived from the HIV Tat protein (Tat)” is a functional description of any possible peptide “deriv[able]” from the HIV Tat protein, that is capable of exhibiting “cell-penetrating peptide” activity; wherein “derived” is undefined and does not appear to exclude solid-phase synthesis, homology modeling, etc.  However, the single example reduced to practice appears to be “RKKRRQRRR”, which is encoded by SEQ ID NO: 2 and is located at positions 1-9 of SEQ ID NO: 1.  The use of functional language has necessitated a rejection under 35 USC 112(a) as set forth below (see Spec. filed 8/20/2021, noting that polypeptides are defined to include cyclic and branched moieties).  For purposes of applying prior art, the phrase is deemed satisfied by at least the single sequence “RKKRRQRRR”, which is an art-recognized cellular internalization transporter of the TAT sequence (see, e.g., US2011/0130345 A1 at ¶¶[0056]-[0058], Table 5, SEQ ID NO: 17).
The term “a Caspase Activation and Recruitment Domain (CARD)” is understood to be satisfied by any art-recognized CARD domain, including the CARD domain of the human apoptosis-associated speck-like protein (ASC) (see, e.g., Spec. filed 8/20/2021 at 29 at lines 20-25). The CARD domain of instant SEQ ID NO: 2 (i.e., positions 10-100) is understood to encode residues 105-195 of ASC (i.e., Genbank AB023416), which has the sequence:
QSAAKPGLHFIDQHRAALIARVTNVEWLLDALYGKVLTDEQYQAVRAEPTNPSKMRKLFSFTPAWNWTCKDLLLQALRESQSYLVEDLERS.
The term “a secretion signal peptide” is a functional description, which does not literally appear in the originally filed Specification.  However, the term is understood to read upon and encompass at least “an IgK signal peptide” as specified at dependent claim 11.  The IgK sequence is not actually shown or disclosed on record, and is only referred to at page 3 lines 21-26 of the Specification (see, e.g., Spec. filed 8/20/2021 at 4 at lines 1-11, wherein “IgK signal peptide” is recited three times).In the absence of an exact sequence, the terms “IgK signal sequence” and “IgK signal peptide” have been deemed satisfied by any prior art sequence referred to or identified with the same terminology.  Specifically, the term is understood to encompass at least the 21-mer amino acid sequence of METDTLLLWVLLLWVPGSTGD (see, e.g., WO 2010/138555 at ¶[0076]).  Therefore, for purposes of applying prior art the term “secretion signal peptide” is deemed satisfied by any prior art structure identified using the same terminology, the term “IgK signal” peptide/sequence, or the specific sequence of METDTLLLWVLLLWVPGSTGD
	An artisan would readily appreciate that the elected species encodes SEQ ID NO: 1, which may be rewritten formulaically as 
[Tat sequence]-[CARD domain of ASC105-195]
A “IgK signal peptide” is shown at Figure 6 of the original disclosure, but the signal peptide is not directly conjugated to the N-terminus or C-terminus of instant SEQ ID NO: 1 (see instant Fig. 6).  
	Additional claim interpretations are set forth below.

Objection to the Specification
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424). Specifically, the instant application discloses sequences at Figure 2 that are not accompanied by a sequence identifier. 
Appropriate correction is required.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 2 fails to show blue or green colors as described in the specification (see, e.g., Spec. filed 8/20/2021 at 2 at lines 15-25).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 22-26, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the term “TatCARD fusion protein comprising...” and therefore attempts to utilize “TatCARD fusion protein” as a subgenus presumably encompassing an unknown number of various proteins.  This is problematic for three reasons: First, “TatCARD” is not unambiguously defined on record and does not have an unambiguous art-recognized meaning.  Therefore, it is unclear what consensus structures are shared among members of such a genus because no definition or description of metes and bounds of such compounds are actually provided.  Second, the usage of “TatCARD” as a subgenus that may “comprise” potentially >>millions of sequences of cyclic or branched “CARD” sequences (see rejection below regarding Applicant’s redefinition of a CARD sequence, incorporated herein) conjugated to any possible sequence “deriv[able]” from HIV Tat that retains “cell-penetrating” activity is inconsistent with the originally filed disclosure.  Specifically, “TatCARD” is not utilized, described, or reasonably identified as a genus, but is instead understood to refer specifically to the single, exact sequence of SEQ ID NO: 1 (see, e.g., Spec. filed 8/20/2021 at Figure 2, original claim 2, SEQ ID NO: 1, page 2 at lines 17-21; see also id. at 33 at lines 24-27, summarizing the work by stating “[w]e have successfully constructed a secretable form of the TatCARD protein”, emphasis added).  Third, the usage of “TatCARD” to refer to the exact species of instant SEQ ID NO: 1 in the originally filed disclosure combined with the subsequent amendments filed 8/20/2021 attempting to utilize “TatCARD” as an undefined genus presumably having a variable “CARD” and “Tat” region that does not require the particulars of instant SEQ ID NO: 1 raises a substantial and material concern regarding that appropriate metes and bounds of instant claim 9.  Specifically, it is unknown if (i) the reference to “TatCARD” at claim 9 requires the presence of instant SEQ ID NO: 2, which encodes instant SEQ ID NO: 1; or (ii) if SEQ ID NO: 2 is not a required consensus structure that must be present in the “viral vector” of instant claim 9.  Therefore, claim 9 is indefinite.   For purposes of Examination:  For purposes of examination, “TatCARD” has been interpreted consistent with the disclosure and elected species, and has been interpreted as instant SEQ ID NO: 1, which is encoded by instant SEQ ID NO: 2.  
Claims 9 and 32 refer to a “Caspase Activation and Recruitment Domain (CARD)”, which renders the claim scope vague and indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here, the term “CARD” is used in the Specification to refer broadly to any “polypeptide having substantial sequence homology therewith” (see, e.g., Spec. filed 8/20/2021 at 13 at lines 5-10), wherein “polypeptide” is defined broadly to include linear, branched, and cyclic peptides containing non-standard “amino acid analogs” (see, e.g., Spec. filed 8/20/2021 at 9 at lines 10-20) and “substantial sequence homology” is defined ambiguously as sharing “at least approximately 60% identity” with some unspecified “reference sequence (see, e.g., Spec. filed 8/20/2021 at 10-11 at bridging ¶).  Accordingly, a “CARD” sequences as claimed presumably broadly encompasses cyclic, linear, and branched peptides comprising non-standard amino acid analogs.  This is problematic because a “Caspase activation and recruitment domain" has an art-recognized meaning (see, e.g., Palacios-Rodriguez et al., Polypeptide Modulators of Caspase Recruitment Domain (CARD)-CARD mediated Protein-Protein Interactions, The Journal of Biological Chemistry, vol. 286(52):44457-44466 (Dec. 30, 2011); at abs, Fig. 7 on 44464, Table 4 on 44463, Table 2 on 44461) that is not equivalent or synonymous in scope with the definition set forth in the originally field disclosure (i.e., an artisan would not reasonably identify non-linear sequences as CARDs in view of the prior art).  While it is permissible for an Applicant to redefine terms (see, e.g., MPEP § 2111.01(IV)), and it is acknowledged Applicant has placed the public on notice that the term “CARD protein” is being used to mean something other than the ordinary and common meaning of “CARD protein”, Applicant has failed to clearly set forth the metes and bounds of the redefined term "CARD protein" as used in the instant application. Therefore, in view of the instant disclosure there is a substantial and material question regarding the metes and bounds of the term "CARD protein" as utilized by the Applicant at instant claims 9 and 32, and an artisan would be unaware of what constitutes infringement of the present claims (see, e.g., MPEP § 2173).  The term is indefinite because the specification does not clearly redefine the term, and therefore claims 9 and 32 are rejected as indefinite.
Claims 10-11, 22-26, and 33 depend directly or indirectly from an indefinite base claim, and are therefore also rendered indefinite. 
Accordingly, claims 9-11, 22-26, and 32-33 are rejected as indefinite.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 depends from instant claim 9, which has been rejected as indefinite under 35 USC 112(b), as set forth above.  That discussion is incorporated into the instant rejection.  For purposes of this rejection, the term “TatCARD” and “TatCARD fusion protein” are interpreted to refer to the exact sequence of instant SEQ ID NO: 1 as encoded by instant SEQ ID NO:2.  This interpretation is consistent with the originally filed disclosure, which treats TatCARD as a species rather than a genus (see, e.g., Spec. filed 8/20/2021 at Figure 2, original claim 2, SEQ ID NO: 1, page 2 at lines 17-21; see also id. at 33 at lines 24-27, summarizing the work by stating “[w]e have successfully constructed a secretable form of the TatCARD protein”, emphasis added).  This is pertinent, because it means that claim 9 is understood to recite and require the particulars of “TatCARD” or SEQ ID NO: 1.  Therefore, claim 22 fails to further limit the subject matter of the claim upon which it depends, because it is understood to merely reiterate the particulars of the exact sequence of “TatCARD” or SEQ ID NO: 1.  Therefore, claim 22 is rejected for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 22-26, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 32 are representative of the pending claim scope.  The original claims were filed March 17, 2021, and were subsequently amended in the Reply filed 8/20/2021.  In the supplemental amendment, claim 32 was newly added, and claim 9 was amended to convert the species of “TatCARD” (i.e., SEQ ID NO: 1) into a genus of unknown metes and bounds.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Claims 9, 23, and 32 do not literally appear in the originally filed disclosure.  
The term “TatCARD” at instant claim 9 and 32 was amended in the supplemental amendment filed 8/20/2021, in a manner altering the meaning of TatCARD from being synonymous with instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2 (see, e.g., Spec. filed 8/20/2021 at Figure 2, original claim 2, SEQ ID NO: 1, page 2 at lines 17-21), to a novel subgenus of unknown metes and bounds.  For example, the “CARD” portion of “TatCARD” may now be a circular or branched sequence comprising non-standard amino acid analogs (see, e.g., Spec. filed 8/20/2021 at 13 at lines 5-10, noting that “polypeptide” is defined broadly to include linear, branched, and cyclic peptides containing non-standard “amino acid analogs” at 9 at lines 10-20; see also id. at 10-11 at bridging ¶).  No equivalent or synonymous disclosure of such a highly varied subgenus is supported by the originally filed disclosure. 
Accordingly, the pending claims were not literally supported by the originally filed disclosure. 
Lack of Implicit or Inherent Support
In the absence of literal support for the pending claim scope, the relevant issue is whether or not the original disclosure provided inherent or implicit support commensurate in scope with the pending claims.
The term “TatCARD” is used in originally filed disclosure is identified and defined as an exact sequence, namely instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2 (see, e.g., Spec. filed 3/17/2021 at Fig. 2, 2 at lines 6-11).  Therefore, the original disclosure provides no implicit or inherent support for the usage of “TatCARD” to refer to any structure other than instant SEQ ID NO: 1 as encoded by instant SEQ ID NO: 2.
Regarding claim 32, no support for any “CARD” comprising sequence having a cyclic, branched, or non-linear sequence containing non-standard amino acid residues that “comprises amino acids 10-100 of the amino acid sequence of SEQ ID NO: 1” appears in the originally filed disclosure (see, e.g., Spec. filed 8/20/2021 at 13 at lines 5-10, noting that “polypeptide” is defined broadly to include linear, branched, and cyclic peptides containing non-standard “amino acid analogs” at 9 at lines 10-20; see also id. at 10-11 at bridging ¶).
Accordingly, the claims, as amended 8/20/2021, are not implicitly or inherently supported by the originally filed disclosure. 
Conclusion
Accordingly, the full scope of the pending claims are not expressly, inherently, or implicitly supported by the originally filed disclosure.
The AIA  indicator has not been changed at this time because the amendments were not present in the originally filed application.  This is a new matter rejection.
Therefore, claims 9-11, 22-26, and 32-33 are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-11, 22-26, and 32-33 are rejected under pre-AIA  35 U.S.C. 102(a)/102(b) as being clearly anticipated by Ildefonso et al. (Gene Therapy With the Caspase Activation and Recruitment Domain Reduces the Ocular Inflammatory Response, Molecular Therapy, Vol. 23(5): 875-884 (online Feb. 20, 2015); hereafter “Ildefonso”).
Claim Interpretation: The applicable claim interpretation has been set forth above, and that discussion is incorporated herein.  It is understood that positions 10-100 of instant SEQ ID NO: 2 are also known as residues 105-195 of ASC.  Additional claim interpretations are set forth below.  As noted above, priority claims have been denied, and all claims have been accorded a priority date of 3/17/2021, which corresponds to the filing date of Application No. 17/204,627.
Regarding instant claims 9-11, 22-26, and 32-33, Ildefonso discloses and reduces to practice a lentiviral vector encoding a fusion protein construct comprising a IgK sequence, and the “Tat” protein sequence of RKKRRQRR conjugated to the N-terminus of the CARD domain of ASC (i.e., residues 105-195 of ASC), wherein the “Tat” sequence and Card domain are understood to be identical to instant SEQ ID NO: 1, and therefore the disclosed vector necessarily comprises instant SEQ ID NO: 2 as well as a IgK signal peptide (see, e.g., Ildefonso at title, abs, Fig. 2 on 878).  In addition, Ildefonso explicitly identifies the use of AAV vectors and AAV2 vectors for use in the construction of a “secretable TatCARD construct in vivo” (see, e.g., Ildefonso at 877 at col II).  Therefore, an artisan would at once envisage the usage of AAV1 and similar vectors for making, replicating, and delivering the fusion protein set forth at Figure 2 of the primary reference.
Accordingly, claims 9-11, 22-26, and 32-33 are rejected.


Claims 9-10 and 23-26 are rejected under pre-AIA  35 U.S.C. 102(a)/102(b) as being clearly anticipated by Abstract C0153 (Ildefonso et al., Targeting the Inflammasome with the Caspase Activation Recruitment Domain (CARD) in an In Vitro Model of RPE Inflammation, Association for Research in Vision and Ophthalmology Annual Meeting, 2013; Abstract Book; hereafter “AbstractC0153”).
Claim Interpretation: The applicable claim interpretation has been set forth above, and that discussion is incorporated herein.  For purposes of the instant rejection only, claim 9 has been treated as a genus encompassing more than instant SEQ ID NO: 1. Additional claim interpretations are set forth below.  As noted above, priority claims have been denied, and all claims have been accorded a priority date of 3/17/2021, which corresponds to the filing date of Application No. 17/204,627.
Regarding instant claims 9-10 and 23-26, AbstractC0153 discloses the creation of an AAV viral vector (or lentiviral vector plasmid) comprising the CARD domain of the ASC gene, fused to a “cell-penetrating peptide sequence derived from the HIV Tat protein”, wherein the vector necessarily contains a “secretion signal peptide” because the fusion protein is identified as “secretable” (see, e.g., AbstractC0153 at Title, Purpose, Methods, Results, and Conclusions).  An artisan would at once envisage the usage of all forms of AAV viral vectors, including AAV1 and AAV2.
Accordingly, claims 9-10 and 23-26 are rejected as anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-11, 22-26, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasula et al. (The PYRIN-CARD Protein ASC Is an Activating Adaptor for Caspase-1, The Journal of Biological Chemistry, Vol. 277(24):21119-21122 (2002); hereafter “Srinivasula”) as evidenced by AB023416 (NCBI, Genbank AB023416.2 (September 19, 2008); hereafter “AB023416”), in view of Martinon et al. (Cell, Vol. 117:561-574 (2004); hereafter “Martinon”), WO 2010/138555 A2 (Dec. 2, 2010), and US2011/0130345 A1 (Rohrer et al., Jun. 2, 2011).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in previous rejections, and those interpretations and discussions are incorporated herein. Additional interpretations are set forth below.  The claims are understood to be directed to a products, which would have been obvious in view of the prior art as explained below. 
Regarding instant claims 9, 22, 32, and the “CARD” domain of TatCARD, Srinivasula disclose that CARD proteins interact with Caspase-1 (see, e.g., Srinivasula at title, abs), and specifically that an isolated CARD domain of ASC diminished interleukin-1β generation in response to pro-inflammatory cytokines (see, e.g., Srinivasula at abs, 21119 at col II at 4th full ¶, 21120 at Fig. 1D, 21120 at col II at 1st full ¶, 21121 at col I at 1st full ¶, 21122 at col II at 1st full ¶).  Regarding activity, Srinivasula positively identifies that “the isolated CARD of ASC is a dominant negative inhibitor of IL-1β secretion” (see, e.g., Srinivasula at 21119 at col II at 4th full ¶, 21121 at col I at 1st full ¶, 21122 at col II at 1st full ¶), which functions by interacting with the CARD domain of procaspase-1 or caspase-I (see, e.g., Srinivasula at 21120-21121 at bridging ¶, noting that the interaction with the CARD domain of caspase-1 is “very specific”) and thereby inhibits caspase activity (see, e.g., Srinivasula at abs, 21119 at col II at 4th full ¶, 21120 at Fig. 1D, 21120 at col II at 1st full ¶, 21121 at col I at 1st full ¶, 21122 at col II at 1st full ¶).  This is pertinent because the “CARD of ASC” tested and reduced to practice by Srinivasula corresponds to residues 105-195 of ASC, as evidenced by AB023416 (AB023416 is identified at Srinivasula at 21120 at col I at 1st full ¶).  Therefore, the “CARD of ASC” corresponding to residues 105-195 of ASC (hereafter “Srinivasula Sequence”) has the sequence:
QSAAKPGLHFIDQHRAALIARVTNVEWLLDALYGKVLTDEQYQAVRAEPTNPSKMRKLFSFTPAWNWTCKDLLLQALRESQSYLVEDLERS
Therefore, the Srinivasula Sequence is a prior art element that was known to act as a caspase inhibitor (see, e.g., Srinivasula at abs, 21119 at col II at 4th full ¶, 21120 at Fig. 1D, 21120 at col II at 1st full ¶, 21121 at col I at 1st full ¶, 21122 at col II at 1st full ¶).  This is pertinent because the Srinivasula Sequence shares 100% sequence identity to instant SEQ ID NO: 1 at positions 10-100 (compare id. with instant SEQ ID NO: 1, noting that the 91 amino acids of the Srinivasula Sequence differs from instant SEQ ID NO: 1 only because it lacks the “Tat” sequence RKKRRQRRR).
	Srinivasula as evidenced by AB023416 differs from the instant claims as follows: The prior art does not teach a viral vector encoding a derivative of the Srinivasula sequence containing a Tat sequence or a secretion signal peptide.
	An artisan would reasonably appreciate that CARD domains such as the Srinivasula Sequence could be used as decoy peptides1 (a.k.a., dominant negative inhibitors) to form peptide-based caspase inhibitors/ antagonists in view of the prior art.  Martinon reasonably informs artisans that decoy peptides, having only a CARD domain, negatively regulate inflammation and can act as caspase inhibitors (see, e.g., Martinon at Fig. 1B on 562, 563 at col II at 1st full ¶, 567 at col II at last three ¶¶, Fig. 4 on 568).  Accordingly, an artisan would reasonably infer and conclude that CARD domains could be utilized as “decoy peptides” that would act as caspase inhibitors/antagonists in view of the prior art.  In view of Srinivasula and Martinon, an artisan would reasonably infer that the Srinivasula Sequence would predictably and desirably act as a caspase inhibitor and therefore could predictably be utilized as a decoy peptide to inhibit or antagonize Caspase-1 in a manner analogous to how the CARD domain of Caspase-12 may be used to inhibit or antagonize human caspase-12 (see, e.g., Martinon at Fig. 1B on 562).  In sum, since the Srinivasula Sequence is a caspase inhibitor, an artisan would reasonably predict and expect that it could be utilized to treat diseases alleviated by the inhibition of Caspase-1.
	An artisan attempting to utilize the Srinivasula Sequence as a therapeutic caspase inhibitor would face predictable and expected design choices involving the formulation and delivery of the Srinivasula Sequence to patients in need of a Caspase-1 inhibitor.  Specifically, an artisan would be directed to known methodologies for effectively delivering the therapeutic peptides to patients.  
A known method for delivering therapeutic peptides to patients for treatment of AMD includes the use of viral vector expression constructs that encode the therapeutic peptide of interest (i.e., the Srinivasula Sequence).  Specifically, US2011/0130345 and WO2010/138555 provide guidance regarding the ordinary skill in the art regarding the use of viral vector expression constructs that can encode therapeutic peptides of interest that may be used to treat various diseases, including ocular diseases.  Viral vectors have known advantages relative to peptides; specifically, WO’555 identifies that “[b]ioactive small peptides” have art-recognized drawbacks, including “low bioavailability” and “short half-life” (see, e.g., WO’555 at ¶[003]), but identifies that such problems may be overcome by using “high-expression vectors to generate sufficient levels of the therapeutic small peptides in the cell/tissue of interest” (see, e.g., WO’555 at ¶[004]).  The prior art identifies that methods of administering viral vectors encoding therapeutic peptides to patients were known in the art (see, e.g., US’345 at abs, ¶¶[0060], [0064], [0068]-[0070], [0072]-[0080], [0217]).  Regarding specific portions of the instantly claimed viral vector:
Regarding claims 9, 11, 32-33, and the IgK secretory signal sequence, WO’555 identifies a basic viral expression system for small peptides for use in mammalian cells (see, e.g., WO’555 at abs, Figs. 1-2, ¶¶[0031]).  This viral expression vector encodes for both a protein and also a “secretory signal sequence” (see, e.g., WO’555 at Figs. 1-2, ¶¶[0031], claims 1-2 and 16), wherein WO’555 exemplifies the usage of a 21-mer IgK signal sequence having the sequence of METD‌TLLL‌WVL‌LLWVPGSTGD (see, e.g., WO 2010/138555 at ¶[0076]).  WO’555 further explains that the IgK signal sequence “allows the encoded protein to secret extracellularly (or into circulation if delivered systemically)” (id.).  
Regarding claims 9, 22, 32, and the Tat sequence, in addition to the use of a IgK signal sequence, WO’555 also further informs artisans that the expressed protein of interest may be fused to the “Tat signal” sequence in order to mediate uptake “by surrounding cells” following secretion (see, e.g., WO’555 at ¶[0046]).  Notably, an artisan would readily appreciate that “Tat signal” referred to the TAT sequence of RKKRRQRRR (see, e.g., US’345 at ¶¶[0056]-[0058], Table 5, SEQ ID NO: 17), which is an art-recognized cellular internalization transporter sequence used to enhance peptide delivery (see, e.g., US’345 at ¶¶[0056]-[0058]).  An artisan would readily appreciate that the TAT sequence of RKKRRQRRR is used by simply conjugating the “Tat signal” sequence onto a therapeutic protein (see, e.g., WO’555 at ¶[0046]; see also, US’345 at ¶¶[0056]-[0058]).
Regarding claims 9-10, 23-26, and viral vectors, the prior art of WO’555 discloses and/or exemplifies the use of viral expression vectors including AAV, AAV2, adenovirus, herpesvirus, lentivirus, parvovirus, baculovirus, and Epstein Barr Virus vectors (see, e.g., WO’555 at ¶¶[0019], [0021], [0030], [0046], [00102]) and AAV2 (see, e.g., WO’555 at ¶¶[0066], cite 23 at ¶[00110]).  In addition, the prior art reasonably informs artisans that additional viral expression vectors could be utilized to deliver a known therapeutic peptide, including replication-defective adenoviruses (see, e.g., US’345 at abs, ¶¶[0060], [0064], [0068]-[0070], [0071]-[0080], [0217]).  In view of such guidance, an artisan would readily appreciate all obvious variants of such viral vectors could also be utilized.  
Accordingly, in view of the prior art, an artisan would readily appreciate how to make and use viral vectors encoding the Srinivasula sequence, wherein the vectors were suitable for recombinant production of the Srinivasula peptide or otherwise wherein a vector could deliver an encoded Srinivasula sequence for use in therapeutic applications. 
	Regarding claim 1 and SEQ ID NO: 1, as noted in the preceding paragraph, US’345 and WO’555 reasonably identify that one of ordinary skill in the art would readily know how to encode a protein of interest into a viral vector, and readily appreciate how to effect successful delivery of the vector into a patient (see previous paragraph).  Critically, WO’555 exemplifies the combined usage of a 21-mer IgK signal sequence of METD‌TLLL‌WVL‌LLWVPGSTGD (see, e.g., WO 2010/138555 at ¶[0076]) in combination with the “Tat signal” (see, e.g., WO’555 at ¶[0046]; see, e.g., US’345 at ¶¶[0056]-[0058], Table 5, SEQ ID NO: 17, noting that the TAT sequence is RKKRRQRRR).  This is pertinent because the TAT sequence enhances peptide delivery to cells (see, e.g., US’345 at ¶¶[0056]-[0058]) and is used by simply conjugating the “Tat signal” sequence onto a therapeutic protein of interest (see, e.g., WO’555 at ¶[0046]; see also, US’345 at ¶¶[0056]-[0058]).  The protein of interest here is the Srinivasula Sequence2.  Notably, if the TAT sequence is conjugated to the Srinivasula Sequence to form a conjugate, it yields the fusion protein having the general structure:
[TAT sequence]-[Srinivasula Sequence];
which has the combined sequence of:
RKKRRQRRRQSAAKPGLHFIDQHRAALIARVTNVEWLLDALYGKVLTDEQYQAVRAEPTNPSKMRKLFSFTPAWNWTCKDLLLQALRESQSYLVEDLERS
Accordingly, conjugating the Srinivasula Sequence to the known cellular internalization transporter TAT sequence as suggested by the prior art yields instant SEQ ID NO: 1 (compare instant SEQ ID NO: 1 with the conjugate formed by combining RKKRRQRRR with the Srinivasula Sequence, showing 100% identity):

    PNG
    media_image1.png
    167
    661
    media_image1.png
    Greyscale

Accordingly, one of ordinary skill in the art would arrive at instant SEQ ID NO: 1 by following the guidance provided in the prior art and simply combining two known prior art sequences, namely the Srinivasula Sequence and the cellular internalization transporter TAT sequence of RKKRRQRRR.  Furthermore, simply adding the IgK peptide sequence suggested by WO’555 (see, e.g., WO 2010/138555 at ¶[0076]) in combination with the “Tat signal” suggested by WO’555 (see, e.g., WO’555 at ¶[0046]) would yield an expressable peptide of form:
[IgK signal peptide]-([cleavable linker])-[TAT sequence]-[Srinivasula Sequence]
exactly as expected, wherein each respective sequence would merely perform the same art-recognized function as it does separately (i.e., the Srinivasula Sequence would act as a caspase inhibitor and Decoy peptide, the TAT sequence would facilitate uptake of the Srinivasula sequence into cells, and the IgK signal peptide would facilitate secretion from a target cell).
	In summary, Srinivasula discloses and teaches a CARD domain that acts as a caspase inhibitor (i.e., the “Srinivasula Sequence”)3, and because it is a caspase inhibitor the Srinivasula Sequence would be reasonably expected and predicted to diseases treatable using caspase inhibitors 4.  Furthermore, in view of the prior art, an artisan would readily appreciate that the Srinivasula Sequence could be administered to patients using known viral vectors5, which would provide advantages relative to the administration of proteins6, wherein prior art viral vectors encoding IgK signal sequences and TAT cell-penetrating peptides were already taught and suggested by the prior art7, and wherein simply substituting the Srinivasula Sequence into such sequences with the TAT cell-penetrating peptide would yield the exact sequence of instant SEQ ID NO: 1 (see sequence alignment provided above).  In sum, in view of the knowledge and expected utility of the Srinivasula Sequence in the treatment of diseases treatable by caspase-1 inhibitors, it is well-within the ordinary level of skill in the pharmaceutical arts to formulate a viral vector encoding the sequence suitable for administration to such patients.  Accordingly, in view of the prior art, one of ordinary skill in the art would readily infer and conclude that the Srinivasula Sequence could predictably be utilized as a decoy peptide and caspase-inhibitor suitable for the treatment of diseases by simply utilizing known and art-recognized methods suitable for delivering therapeutic polypeptides to such patients, wherein such methods of delivery were already known and disclosed in the prior.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The claimed product is the combination of only prior art elements (i.e., the Srinivasula Sequence, the internalization transporter sequence of RKKRRQRRR, known viral vectors; known secretion signal sequences such as IgK), wherein each component is utilized in known viral vector arrangements (see, e.g., US’345, WO’555), and wherein such viral vectors would have predicted and expected utility in the recombinant expression of the Srinivasula Sequence or treatment of diseases treatable using Caspase-1 inhibitors; wherein the vector would merely produce a secreted (IgK sequence) form of a caspase-inhibitor (Srinivasula Sequence) fused to a cell-penetrating peptide (TAT sequence), which would facilitate uptake of the fusion protein by other cells.  Furthermore, in combination, each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  In addition, an artisan would be motivated to utilize a viral vector rather than directly administer the Srinivasula Sequence to overcome the low bioavailability and short half-life of the peptide sequence as suggested by WO’555 (see, e.g., MPEP § 2143(I)(G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known caspase-1 decoy peptide as a therapeutic using known peptide-delivery methodologies, including known vectors, known secretion signal proteins, and known cell penetration peptides, in a manner consistent with their art-recognized utility.  Furthermore, each element claimed was separately known in the prior art, and would be expected only to perform its art-recognized function in the absence of evidence of any unexpected results.
Accordingly, claims 9-11, 22-26, and 32-33 are rejected.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6953657 B2 discloses SEQ ID NO: 8 (Genbank ABC03295.1).
US 6482933 B1 discloses SEQ ID NO: 49 (Genbank AAN99572.1).
US 6869775 B2 discloses SEQ ID NO: 49 (Genbank AAY06489.1).
US 6,756,196 B2 (Bertin; Apr. 24, 2001) discusses the utility of CARD-5 polypeptides, including peptides containing only a CARD domain8.  Notably, the Srinivasula Sequence would be understood to be a “CARD-5” polypeptide that comprised a CARD domain but not a pyrin domain (compare US’196 at SEQ ID NO: 5 with Srinivasula at 21120 at col I at 1st full ¶, noting 100% sequence identity at positions 105-195).  Therefore, an artisan would readily appreciate that teachings of US’196 relate to the expected and predicted properties of the Srinivasula Sequence.  This is pertinent because US’196 teaches that CARD domain-containing decoy molecules “attenuate[] inflammation by binding to the CARD domain of caspase-1”9.  Accordingly, an artisan would readily predict and expect that the Srinivasula Sequence could predictably be utilized to attenuate inflammation by binding to the CARD domain of caspase-1.  US’196 generally discloses that CARD-5 proteins10, including “CARD-5 fusion proteins”, could be incorporated into pharmaceutical compositions (see, e.g., US’196 at col 8 at lines 4-12; see also id. at col 21 at lines 21-39; see also id. at col 32 at lines 31 to col 35 at line 49) and further identifies that compounds that modulate the activity of CARD-5 “can be used to treat” disorders (see, e.g., US’196 at col 4 at lines 52 to col 5 at line 60; see also id. at col 36 at lines 1-26) including retinitis pigmentosa (see, e.g., US’196 at col 5 at lines 19-21) and conjunctivitis (see, e.g., US’196 at col 5 at lines 56-59; see also US’196 at col 5 at lines 40-45; col 55 at lines 14-20).
US 6,355,618 B1 (Cai et al.; Mar. 12, 2002), informs artisans that caspase inhibitors were generally known to be useful for the treatment of multiple diseases involving chronic and acute inflammation and autoimmune diseases (see, e.g., US‘618 at col I at lines 4-65).  Specifically, US’618 fairly identifies that, circa 2002, artisans understood that caspase inhibitors could be utilized to treat multiple diseases, including neurological disorders and autoimmune diseases (see, e.g., US‘618 at col I at lines 4-26, col 20 at lines 43-67; see esp. id. at col 21 at lines 28-36; see also id. at), and US’618 also explicitly identifies that caspase inhibitors can be used to treat age-related macular degeneration (see, e.g., US‘618 at col 21 at lines 28-36).  Therefore, in view of US’618, an artisan would reasonably expect and predict that neurological disorders, autoimmune diseases, and AMD could be treated using art-recognized caspase inhibitors.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Martinon at Fig. 1(b) on 562.
        2 Note that the 91 amino acids of the Srinivasula Sequence shares 91% identity with instant claim 1 and only differs at positions 1-9 of instant SEQ ID NO: 1, which correspond to the cellular internalization transporter peptide of RKKRRQRRR.
        3 See, e.g., Srinivasula at abs, 21119 at col II at 4th full ¶, 21120 at Fig. 1D, 21120 at col I at 1st full ¶, 21120 at col II at 1st full ¶, 21120-21121 at bridging ¶, 21121 at col I at 1st full ¶, 21122 at col II at 1st full.
        4 See, e.g., US‘618 at col 21 at lines 28-36; see also US‘618 at col I at lines 4-26, col 20 at lines 43-67.
        5 See, e.g., US’345 at abs, ¶¶[0056]-[0058], [0060], [0064], [0068]-[0070], [0072]-[0080], [0111], [0201]-[0203], [0217], Table 5, SEQ ID NO: 17; see, e.g., WO’555 at abs, Figs. 1-2, ¶¶[0017]-[0018], [0019], [0021], [0030], [0031], [0046]-[0047], [0076], [0087]-[0088], [0090], [00102], claims 1-2 and 16.
        6 See WO’555 at ¶[003], mentioning half-life and bioavailability.
        7 See, e.g., WO 2010/138555 at ¶¶[0046], [0076]; see, e.g., US’345 at ¶¶[0056]-[0058], Table 5, SEQ ID NO: 17
        8 See, e.g., US’196 at col 2 at lines 20-32; see also US’196 at col 12 at lines 17-20; see also id. at col 22 at lines 35-54; see also id. at col 51 at line 49 to col 52 at line 60; see also id. at col 57 at lines 3-25; see, e.g., US’196 at col 57 at lines 3-24.
        9 See, e.g., US’196 at col 2 at lines 20-32; see also US’196 at col 12 at lines 17-20; see also id. at col 22 at lines 35-54; see also id. at col 51 at line 49 to col 52 at line 60; see also id. at col 57 at lines 3-25; see, e.g., US’196 at col 57 at lines 3-24.
        10 See, e.g., US’196 at col 7 at lines 55 to col 8 at line 18; col 8 at lines 12-19.